DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
2.	Claims 1, 4, 5, 13, 16 and 23 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Gupta et al, “Deep Learning with Limited Numerical Precision”, IBM Almaden Research Center, February 9, 2015 (hereinafter Gupta).1
	Regarding claim 1, Gupta discloses an apparatus for neural network operations, comprising:
	a fixed-point number converter configured to convert one or more floating-point numbers to one or more first fixed-point numbers in accordance with at least one format (see page 3); and
	a neural network processor configured to process the first fixed-point numbers to generate one or more process results (see page 4).

	Regarding claim 4, see page 3.
	Regarding claim 5, see page 4.

	Regarding claim 13, Gupta discloses a method for neural network operations, comprising:
	converting, by a fixed-point number converter, one or more first floating-point numbers to one or more fixed-point numbers in accordance with at least one format (see page 3); and
	processing, by a neural network processor, the first fixed-point numbers to generate one or more process results (see page 4). 

	Regarding claim 16, see page 3.

	Regarding claim 23, see page 4.
	
Allowable Subject Matter
3.	Claims 2, 3, 6-12, 14, 15, 17-22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
June 4, 2021

/OLISA ANWAH/Primary Examiner, Art Unit 2655                                                                                                                                                                                                                                                                                                               




    
        
            
        
            
    

    
        1 See the IDS filed on 4/15/2021.